Citation Nr: 1454628	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial compensable rating for a service-connected low back disability, to include lumbar spondylolysis, lumbar degenerative disc disease (DDD), and lumbar degenerative joint disease (DJD).

2. Entitlement to an initial rating in excess of 10 percent for service-connected left lower extremity radiculopathy.

3. Entitlement to an initial rating in excess of 10 percent for service-connected right lower extremity radiculopathy.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to January 1959 and from October 1961 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

By way of background, the RO granted service connection for a low back disability in an August 2011 rating decision and assigned a non-compensable rating. The RO also granted separate compensable ratings for left and right lower radiculopathy associated with the low back disability in a November 2012 rating decision. As ratings for neurologic abnormalities associated with spine disabilities must be assigned separately, and the ratings for left and right lower radiculopathy were assigned during the pendency of the current appeal, the Board finds that the issues of increased initial ratings for left and right lower extremity radiculopathy associated with the Veteran's low back disability are also currently on appeal.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran indicated during his April 2011 and November 2012 VA examinations and in his October 2013 VA Disability Benefits Questionnaire that he could not sustain a job. As such, the Board finds the issue of entitlement to TDIU has been raised by the record.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2013. A transcript of the hearing is associated with the Veteran's electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of increased ratings for left and right lower extremity radiculopathy and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 8, 2013, the Veteran's low back disability was manifested by spondylolysis, DDD, DJD, forward flexion to 40 degrees at worst, limited mobility and ability to walk, a combined range of motion of 110 degrees at worst, instability, tenderness, instability, antalgic gait, pain on motion, and no additional functional impairment after repetitive testing; but not by forward flexion of 30 degrees or less, favorable or unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

2.  From October 8, 2013 forward, the Veteran's low back disability was manifested by spondylolysis, DDD, DJD, pain on motion, limited mobility and ability to walk, tenderness, instability, weakness, and forward flexion to 20 degrees with an inability to perform repetitive testing; but not by unfavorable ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1. The criteria for an increased rating of 10 percent, but no higher, prior to October 8, 2013 for a low back disability have not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310(b), Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5240 (2014).

2. The criteria for an increased rating of 20 percent, but no higher, from October 8, 2013 forward for a low back disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310(b), Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237-5240 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All private records either identified or submitted by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in April 2011 and November 2012. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for increased ratings for his low back and bilateral lower extremity radiculopathy. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In cases where service connection for a disability has been granted on the basis of aggravation, the baseline and current levels of severity of the disability must be determined using the Schedule for Rating Disabilities. 38 C.F.R. § 3.310(b). The extent of aggravation is then determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level of severity. Id. 

The Veteran's low back disability is rated under Diagnostic Code 5237-5240, covering lumbosacral strains and spondylitis. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury. Id.

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spasm, guarding or localized tenderness not resulting in abnormal gain or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The Veteran contends he is entitled to an initial compensable rating for his low back disability. Based on the lay and medical evidence of record, the Board finds that an increased rating of 10 percent, but no higher, for the period prior to October 8, 2013 is warranted. The Board also finds that a staged, increased rating of 20 percent, but no higher, is warranted for the period from October 8, 2013 forward. For the purposes of clarity the Board will address the period prior to October 8, 2013 first, followed by the period thereafter.

Prior to October 8, 2013, the objective medical evidence shows that an increased rating of 10 percent, but no higher, for a low back disability is warranted. The Veteran has reported experiencing pain, falling, a limited ability to walk, flare-ups and weakness, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Turning to the medical evidence, the Veteran was provided with VA examinations in April 2011 and November 2012. The April 2011 examiner noted that the Veteran had forward flexion to 40 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 20 degrees, for a combined range of motion of 110 degrees. The examiner noted objective pain on motion, but that there was no weakness, fatigability, or lack of endurance on repetitive use. The examiner also noted tenderness to palpation and an antalgic gait, but no spasm, atrophy or guarding.

The November 2012 examiner noted that the Veteran had forward flexion to 60 degrees, extension to 15 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 10 degrees, for a combined range of motion of 115 degrees. The examiner noted objective pain on motion, but that there was no weakness, fatigability, or lack of endurance on repetitive use. The examiner also noted tenderness to palpation, instability of station, and interference with sitting, standing or weight bearing, but did not find any guarding or muscle spasm. 

The Veteran's post-service treatment records reflect numerous complaints of back pain and a decreased range of motion, but no further medical evidence showing range of motion testing in degrees for the period at issue is of record. Based on this evidence, the Veteran's symptomatology approximates the symptomatology contemplated by a 20 percent rating.

A rating in excess of 20 percent for this period is not warranted, as there is no lay or medical evidence that the Veteran suffers from favorable or unfavorable ankylosis of the thoracolumbar or entire spine. 38 C.F.R. § 4.71a, General Formula, Note 5. Further, at worst the Veteran was determined to have forward flexion to 40 degrees during the period currently at issue. Therefore, the Veteran's limitations with respect to range of motion were not of the severity contemplated by a 40 percent rating. 

In evaluating the Veteran's level of disability for the period prior to October 8, 2013, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion, pain on movement, weakness, falling and a limited ability to walk, which he is competent to report. Jandreau, 492 F.3d 1372. However, the April 2011 and November 2012 VA examiners found that while the Veteran had pain on motion, there was no additional loss of motion after repetitive testing due to pain, fatigue, weakness, or other factors. As such, the Board finds that the VA medical opinion outweighs the Veteran's statements regarding additional functional loss due to pain, weakness, or fatigue. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain are contemplated by the current rating. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period prior to October 8, 2013. The November 2012 VA examiner did note that the Veteran had IVDS. However, the Veteran has not stated, and treatment records do not show, that the Veteran has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 20 percent based on incapacitating episodes lasting at least four weeks but less than six weeks is not warranted. Id.

When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's left and right lower extremity radiculopathy has already been granted, and therefore are already contemplated by their assigned ratings. As there is some discrepancy in the medical evidence of record as to the nerve or nerves involved, however, the Board has remanded the left and right lower extremity radiculopathy claims for further development, as stated below. As such, additional separate compensable ratings for the period prior to October 8, 2013 are not warranted at this time. 38 C.F.R. § 4.71a, General Formula, Note 1.

Having determined that the Veteran's low back disability warrants a 20 percent rating for the period prior to October 8, 2013, the Board must now address the issue that arises from the fact that the Veteran was granted service connection for his low back disability on the basis that it was aggravated beyond its natural progression by his service connected knee disabilities. As stated above, when service connection is granted based on aggravation, the baseline level of disability must be subtracted from the current overall level of disability. 38 C.F.R. § 3.310(b).

Here, the grant of service connection based on aggravation was based on the April 2011 VA examination, in which the examiner stated that the baseline manifestations of the Veteran's low back disability prior to aggravation were the loss of range of motion and back pain, which were increased by fifty percent by the Veteran's service connected knee disabilities. As the Veteran's low back disability has worsened by a factor of 50 percent, the Veteran's level of disability for both periods on appeal will be reduced by 50 percent, to account for the Veteran's pre-existing baseline level of disability prior to aggravation. Thus, if the Veteran's overall disability picture warrants a 20 percent rating for the period prior to October 8, 2013, when accounting for the Veteran's pre-existing baseline level of disability, the Board finds that a 10 percent rating for the Veteran's low back disability is warranted for that same period. Id. 

Turning to the period from October 8, 2013 forward, the Veteran has reported experiencing pain, flare-ups, a limited ability to walk, limitation of motion, weakness and falling, all of which he is competent to report. Jandreau, 492 F.3d 1372. The Veteran submitted a VA disability benefits questionnaire completed by a physician in October 2013. The examiner noted that the Veteran had forward flexion to 20 degrees, extension to 5 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 25 degrees, for a combined range of motion of 95 degrees. The examiner noted objective pain on motion and excess fatigability. The Veteran was unable to complete repetitive testing, but no reason was provided as to why. No other medical evidence, specifically range of motion testing, is of record for this time period.

Based on this evidence the Board finds that an increased rating of 40 percent, but no higher, for the Veteran's low back disability is warranted. A rating in excess of 40 percent is not warranted in this case as there is no medical or lay evidence indicating that the Veteran has unfavorable ankylosis of the spine. 38 C.F.R. § 4.71a, General Formula, Note 5.

In evaluating the Veteran's level of disability for the period from October 8, 2013 forward functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained of limitation of motion, pain on movement, weakness, falling and a limited ability to walk, which he is competent to report. Jandreau, 492 F.3d 1372. The October 2013 disability benefits questionnaire indicated that repetitive testing could not be conducted, but did indicate that excess fatigability was present. However, while these factors undoubtedly contribute to the Veteran's current limited range of motion, there is no lay or medical evidence indicating that these additional factors result in unfavorable ankylosis of the spine. To the extent these factors affect the Veteran's range of motion, these effects are already contemplated by the assigned 40 percent rating based on limitation of motion. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain are contemplated by the current rating. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied for the period from October 8, 2013 forward. As stated above, the Veteran has been diagnosed with IVDS. However, the Veteran has not stated, and treatment records do not show, that the Veteran has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 40 percent based on incapacitating episodes lasting at least six weeks is not warranted. Id.

Again, when evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, service connection for the Veteran's left and right lower extremity radiculopathy has already been granted, and therefore are already contemplated by their assigned ratings. As stated above, there is some discrepancy in the medical evidence of record as to the nerve or nerves involved, and thus the Board has remanded the left and right lower extremity radiculopathy claims for further development. As such, additional separate compensable ratings for the period from October 8, 2013 forward are not warranted at this time. 38 C.F.R. § 4.71a, General Formula, Note 1.

Having determined that the Veteran's low back disability more nearly approximates the severity contemplated by a 40 percent rating for the period from October 8, 2013, the Board must now, as with the prior period above, adjust the assigned rating to account for the Veteran's pre-existing baseline level of disability. 38 C.F.R. § 3.310(b). Here, as it has been determined that the Veteran's low back disability was worsened by a factor of 50 percent by his bilateral knee disabilities, the Veteran's level of disability for the period from October 8, 2014 forward must be reduced by 50 percent. Therefore, if a 40 percent rating is warranted from October 8, 2013 forward based on objective measurements, when accounting for the Veteran's pre-existing baseline level of disability the Board finds that a 20 percent rating for the Veteran's low back disability is warranted for that same period. Id.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record and after accounting for the Veteran's pre-existing baseline level of disability, the Board finds that an initial rating of 10 percent, but no higher, prior to October 8, 2013 and of 20 percent, but no higher, from October 8, 2013 forward for the Veteran's service-connected low back disability is warranted. 38 C.F.R. §§ 3.310(b), 4.71a, General Formula.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected low back disability is manifested by spondylolysis, DDD, DJD, pain on motion, tenderness, instability, weakness, and forward flexion to 20 degrees at worst with an inability to perform repetitive testing. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While the Veteran has complained of a limited ability to walk and limited mobility, which is not contemplated directly by the Diagnostic Code, the Board finds that the Veteran's impaired ability to walk is inherently contemplated by the rating criteria, as the Veteran's difficulty walking has repeatedly been attributed to pain and other symptomatology directly contemplated by the rating criteria. Further, functional impairment was specifically considered in determining the appropriate rating for the Veteran's low back disability, as discussed above. DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted in this case.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a low back disability, left and right lower extremity radiculopathy, left and right knee disabilities, tinnitus, and bilateral hearing loss. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for the period prior to October 8, 2013 for a low back disability, to include lumbar spondylolysis, lumbar DDD and lumbar DJD, is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an initial rating of 20 percent, but no higher, for the period from October 8, 2013 forward for a low back disability, to include lumbar spondylolysis, lumbar DDD and lumbar DJD, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In a November 2012 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy, based on the November 2012 VA examination report which indicated mild impairment of the femoral nerve bilaterally. However, in the October 2013 disability benefits questionnaire submitted by the Veteran, the examiner indicated that the sciatic nerve was involved, as opposed to the femoral, and that the Veteran's disability at least with respect to the right leg had characteristics of complete paralysis. As there is conflicting medical evidence regarding the nerve or nerves involved, the board finds it must remand the claim for an increased rating for bilateral lower extremity radiculopathy for a VA neurological examination to determine the nerves involved and the severity of the impairment of the involved nerves.

As discussed above, the Board has taken jurisdiction over the Veteran's claim for TDIU. See Rice, 22 Vet. App. at 453-54. Any and all development deemed necessary should be conducted, to include obtaining a medical examination regarding the functional impairment resulting from the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain any further relevant outstanding VA treatment records, to include records from the Waco VA Medical Center.

2. Conduct any further development of the Veteran's TDIU claim deemed necessary, to include scheduling the Veteran for an examination regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employability. The examiner should review the paper and electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities as they may relate to his ability to function in a work setting and to perform work tasks. 

3. After completing the development listed above to the extent possible, schedule the Veteran for a neurological examination with an appropriate medical professional to determine the current nature and severity of his service-connected bilateral lower extremity radiculopathy. The claims folder must be made available to the examiner in conjunction with the examination. 

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed, to include electromyography (EMG) testing. The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should identify all current neurologic deficits of the bilateral lower extremities related to the Veteran's low back disability, and indicate the specific nerve(s) or radicular group(s) associated with such deficit. Attention is invited to the November 2012 VA opinion and its addendum (indicating involvement of the femoral nerve) and the October 2013 disability benefits questionnaire (indicating involvement of the sciatic nerve). For each nerve or radicular group affected, the examiner should indicate whether the neurologic deficit is best classified as paralysis, neuritis, or neuralgia, and indicate the severity of such in terms of mild, moderate, or severe.

4. Thereafter, readjudicate the issue on appeal. If the determinations remain unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


